Moluson, Judge:
The four appeals for reappraisement enumerated in the attached schedule are before me on remand from the second division of this court, pursuant to its decision reported as United States v. Plywood & Door Manufacturers Corporation, 46 Cust. Ct. 797, A.R.D. 133.
In the course of its decision, the said division generally approved the reasoning of the decision rendered by me, favorable to the contentions made by the plaintiff-importer, and reported in Reap. Dec. 9581 and Reap. Dec. 9723. However, the division pointed out that in a number of instances, the invoiced price, claimed by the plaintiff to represent the correct value of the merchandise, did not conform with the price for the particular size, quality, and thickness of plywood, as set forth on a pricelist bearing the code word “AMFIN.” The said pricelist was found by me and by the division to represent the export value, as defined in section 402(d), Tariff Act of 1930, of the involved merchandise, less the amounts of certain charges as to which there is apparently no dispute.
Further, the division pointed out, the said “AMFIN” pricelist does not provide for “A” front face quality plywood, which is involved in one of the appeals before me.
*719Therefore, in accordance with the remand of the division, the appeals for reappraisement will be restored to the reappraisement calendar and set for hearing at the appropriate date in October 1961, before me, at which time the parties may offer “evidence relative to the actual mathematizing of all of the merchandise covered by the four appeals herein, based upon the ‘AMFI1SP pricelist,” and also evidence with respect to the correct export value of the plywood designated as “A” face quality.
It is so ordered.